DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 6/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 6/30/2022, with respect to office action dated 3/31/2022 have been fully considered and are persuasive.  The rejections of 3/31/2022 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	Claim 9. (currently amended) The system of claim 1 [[7]], wherein the at least [[on]] one separator element includes first and second insulators, the first insulator surrounding the first conductive wire and the second insulator surrounding the second conductive wire.

Reason for Allowance
Claims 1-6, 8-16, and 18-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a linear detector element for an overheat condition sensing system using one or more shape memory responsive elements within the outer sheath and between the first end and the second end;  first and second conductive wires passing through at least a portion of the outer sheath and through the one or more shape memory responsive elements; wherein the one more shape memory responsive elements include a shape memory actuator surrounding the first and second conductive wires and that has an expanded size and a contracted size and that is sized and arranged such that when the shape memory actuator is in the contracted state the first and second conductive wires contact one another and when the shape memory actuator is in the expanded state the first and second conductive wires do not contact one another; and at least one separator element disposed with the sheath and surrounding the first and second conductive wires and configured such that the first and second conductive wires are electrically separated from one another when the SMA actuator in the expanded state.

	The closest reasonable prior art reference is Koichi (WO2005022478) teaches suggest a linear detector element for an overheat condition sensing system using one or more shape memory responsive elements within the outer sheath and between the first end and the second end;  first and second conductive wires passing through at least a portion of the outer sheath and through the one or more shape memory responsive elements; wherein the one more shape memory responsive elements include a shape memory actuator surrounding the first and second conductive wires and that has an expanded size and a contracted size and that is sized and arranged such that when the shape memory actuator is in the contracted state the first and second conductive wires contact one another and when the shape memory actuator is in the expanded state the first and second conductive wires do not contact one another. However, Koichi does not teach at least one separator element disposed with the sheath and surrounding the first and second conductive wires and configured such that the first and second conductive wires are electrically separated from one another when the SMA actuator in the expanded state.

	The secondary reference, Pinto et al. (2016/0093186) teaches temperature sensitive linear actuator.  However, Pinto does not teach at least one separator element disposed with the sheath and surrounding the first and second conductive wires and configured such that the first and second conductive wires are electrically separated from one another when the SMA actuator in the expanded state.
 In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a linear detector element for an overheat condition sensing system using one or more shape memory responsive elements within the outer sheath and between the first end and the second end;  first and second conductive wires passing through at least a portion of the outer sheath and through the one or more shape memory responsive elements; wherein the one more shape memory responsive elements include a shape memory actuator surrounding the first and second conductive wires and that has an expanded size and a contracted size and that is sized and arranged such that when the shape memory actuator is in the contracted state the first and second conductive wires contact one another and when the shape memory actuator is in the expanded state the first and second conductive wires do not contact one another; and at least one separator element disposed with the sheath and surrounding the first and second conductive wires and configured such that the first and second conductive wires are electrically separated from one another when the SMA actuator in the expanded state.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855